DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-13, drawn to an interventional device.
Group 2, claim(s) 14-17, drawn to a method of manufacturing the interventional device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of an ultrasound transducer, adhesive layer, a protective tube formed of a heat-shrink material over a portion of elongated shaft so that the tube surrounds or covers the ultrasound transducers and that the adhesive layer adheres to an inner surface of the protective tube, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Erkamp et al., (EP3131481B1) (hereinafter “Erkamp”).
Erkamp teaches an ultrasound transducer ([0040] “the sensors may include
PVDF or copolymer, or the sensors may include, for example, PZT or another piezoelectric material, or an altogether different sensor, such as, a capacitive micromachined ultrasound transducer (CMUT).”adhesive layer ([0038] “A very narrow adhesive strip could be spiraled around the structure 40”; [0036] “A first layer that touches a needle 122 can be adhesive in nature.”), a protective tube formed of a heat-shrink material over a portion of elongated shaft ([0039] “In one embodiment, a tube, such as a heat shrink tube or similar material, such as a material that shrinks when exposed to a chemical or UV light may be employed to encapsulate a strip (spiraled or wrapped) in accordance with the present principles.”; [0011] “a strip is wrapped around the needle in a spiraling manner.”; the tube is wrapped around the strip, which is wrapped around the needle, which is an elongated shaft) so that the tube surrounds or covers the ultrasound transducers ([0039] “In one embodiment, a tube, such as a heat shrink tube or similar material, such as a material that shrinks when exposed to a chemical or UV light may be employed to encapsulate a strip (spiraled or wrapped) in accordance with the present principles.”; [0012] “The ultrasound sensors may be formed on a thin film planar sheet by building dielectric layers and patterning conductors such that the entire sensor (or a portion of the sensor) is formed prior to its mounting on the device ”; the strip comprises ultrasound sensors and transducers, therefore the heat shrink tube would encapsulate them) the adhesive layer adheres to an inner surface of the protective tube ([0040] “an adhesive layer could be applied to the needle, and the strips or structures described may be pressed around or spiraled around the needle to adhere them.”;[0039] “In one embodiment, a tube, such as a heat shrink tube or similar material, such as a material that shrinks when exposed to a chemical or UV light may be employed to encapsulate a strip (spiraled or wrapped) in accordance with the present principles.”; the adhesive layer would adhere to the tube).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.Y.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793